Citation Nr: 9932553	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John A. Tumolo, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1964 to June 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied service 
connection for tinnitus.



FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence 
showing a current diagnosis of tinnitus.

2.  The veteran has submitted competent medical evidence 
showing a connection between the current tinnitus and noise 
exposure or hearing loss in service.

3.  The veteran has made evidentiary assertions, that are 
presumed credible, to the effect that he was exposed to the 
noise of small arms fire during training, following which he 
developed "popping" and "ringing" sensations in his right 
ear; and that the ringing sensation continued thereafter to 
the present.


CONCLUSION OF LAW

The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for tinnitus; that is, evidence which 
shows that his claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such a claim, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claim.  Murphy at 81.  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

If a veteran makes evidentiary assertions, they must be 
accepted as true for the purpose of determining whether the 
claim is well grounded except where the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Here, the veteran has asserted that he developed 
what was later identified as tinnitus after exposure to the 
noise of small arms fire during training.  That some of his 
assertions are inconsistent (e.g., Dr. Møller's January 1996 
report that he was exposed to no noise during his service in 
Vietnam, versus Dr. Busis' April 1999 report that he was 
exposed to combat shelling in Vietnam) is a matter to be 
considered only when the merits of the claim are reached.


Service documents show that the veteran had a sea tour in 
Vietnam during the Vietnam era.  In the case of any veteran 
who engaged in combat with the enemy in active service with a 
military, naval or air organization of the United States 
during a period of war, campaign or expedition, the VA 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
condition or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying service-connection in each case shall be 
recorded in full  38 U.S.C.A. § 1154(b) (West 1991).  In this 
case, the veteran asserts that his tinnitus was due to trauma 
sustained in training while in service.  He does not relate 
his tinnitus to an incident of combat, and the provisions of 
38 U.S.C.A. § 1154(b) are not for application with regard to 
his claim for service connection for this disorder.

A review of the evidence in the veteran's claims folder shows 
that service connection has not been established for any of 
his disorders.  Service medical records do not show that the 
veteran was seen for complaints of tinnitus.  Nor do the 
service medical records note complaints of tinnitus at a 
medical examination for reenlistment in July 1968.  However, 
the separation examination is not available.  Audiograms were 
performed at entrance and upon reenlistment in 1968.

Right ear pure tone thresholds, in decibels, (1964 figures 
converted from ASA to ISO standard) were as follows:




HERTZ




500
1000
2000
3000
4000
6000
1964
5
10
0
0
15
0
1968
10
10
15
20
20
25

While the Board is not competent to interpret the audiologic 
results, the apparent increase in the thresholds at 2000, 
3000, and 6000 Hz suggest that medical interpretation is 
necessary.

Finally, the Board notes that medical documentation of the 
veteran's complaints of tinnitus begins in 1984, at which 
time he traced the sensation back to service.  This was many 
years before he filed a claim for benefits based on this 
disability.  

Under these circumstances, the Board finds that the elements 
of a well-grounded claim are present, and that further 
development is necessary.


ORDER

The claim for service connection for tinnitus is well 
grounded.  The appeal is granted to this extent, subject to 
further development as set forth below.


REMAND

Dr. Turner's report of February 1997 indicates the veteran's 
tinnitus is due to hearing loss, which in turn is the result 
of noise exposure during service.  Drs. Møller and Busis 
attribute the tinnitus directly to noise exposure in service.  
Other evidence in the file shows that surgical decompression 
of the eighth cranial nerve was performed to relieve the 
tinnitus.  It is not clear to the Board what the actual cause 
of the tinnitus is.  Accordingly, the case is remanded to the 
RO for the following action:

The veteran should be given an 
examination to determine the origin of 
his tinnitus.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
note the audiograms in service, the 
veteran's statements, and the reports 
from the private physicians in the claims 
folder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
began in service or is related to disease 
or injury in service, including noise 
exposure.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




